Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 1 of 12 PageID 448



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

 LAWREN FREEMAN,

             Plaintiff,
                                                     CASE NO.: 6:17-cv-00938-GAP-GJK
 vs.

 SMARTPAY LEASING, LLC,

             Defendant.

 PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S COUNTERCLAIM FOR LACK
         OF SUBJECT MATTER JURISDICTION AND INCORPORATED
                        MEMORANDUM OF LAW
            COMES NOW, Plaintiff, Lawren Freeman (“Plaintiff”), by and through the undersigned

counsel, and pursuant to Federal Rule of Civil Procedure 12(b) moves this Court for an order

dismissing the Counterclaim filed by Defendant, SmartPay Leasing, LLC (“Defendant”), for lack

of subject-matter jurisdiction, and in support thereof states as follows:

       I.      Introduction

Defendant’s Counterclaim should be dismissed because this Court does not have subject-matter

jurisdiction over Defendant’s state law breach of contract counterclaim against Ms. Freeman. At

the outset it is important to note that based on the jurisdictional allegations in the Counterclaim

itself, Defendant fails to demonstrate that their breach of contract and unjust enrichment claims

belong anywhere other than arbitration or a Small Claims Court. If the Court were to assume,

arguendo, that Defendant intended to invoke supplemental jurisdiction under 28 U.S.C. § 1367,

this Court would still not have subject matter jurisdiction as Defendant’s Counterclaim is only

peripherally related to Plaintiff’s claims and would likely predominate over her federal question

cause of action. Here, Plaintiff’s Complaint alleges that Defendant violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et. seq. (“TCPA”), and the Florida Consumer
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 2 of 12 PageID 449



Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”) for placing telephone calls to her

cellular telephone using an automatic telephone dialing system without her express consent. Ms.

Freeman’s TCPA and FCCPA claims require substantially different evidence and legal arguments

than Defendant’s breach of contract counterclaim. Accordingly, Defendant’ Counterclaim will

most likely predominate over Plaintiff’s TCPA and FCCPA claims. As such, Defendant’s

counterclaim’s superficial or tangential relation to Ms. Freeman’s TCPA and FCCPA claims fails

to establish supplemental jurisdiction.

         Further, the Middle District of Florida has recently dismissed other creditors’

counterclaims under similar facts and procedural history present before the Court today.1 See

Haire v. Tampa Truck Driving School, Inc. 8:18-cv-711-T-26MAP, 2018 WL 2763305 (M.D.

Fla. June 8, 2018) (dismissing counterclaim for lack of subject matter jurisdiction in case alleging

TCPA and FCCPA claims); Della Vecchia v. Ally Financial, Inc., No. 8:17–cv–2977–T–23AAS,

2018 WL 907045 at *2 (M.D. Fla. Feb. 2, 2018) (determining that the Court did not have original

nor supplemental jurisdiction over Defendant’s counterclaim for state law breach of contract

against the consumer plaintiff when the consumer plaintiff’s complaint alleged that Defendant

called him in violation of the TCPA and FCCPA); See Vernell v. Ally Financial, Inc., et. al., No.

2:15-cv-674-FtM- 38MRM, 2016 WL 931104, at *4 (M.D. Fla. Mar. 11, 2016) (same). The Court

should thereby dismiss Defendant’s Counterclaim for lack of subject-matter jurisdiction.




1
  Courts outside the Middle District of Florida have also dismissed creditor counterclaims similar to the one at issue.
See, e.g., Ensz v. Chase Bank USA NA, No. 18-CV-2065-CJW-MAR, 2019 WL 136982, at *4 (N.D. Iowa Jan. 7,
2019); Tilley v. Ally Fin., Inc., No. 16-CV-14056, 2018 WL 1535413, at *1 (E.D. Mich. Mar. 29, 2018) (“Tilley's
TCPA claim arises out of the (alleged) facts that Ally used an automated device to call her repeatedly without her
consent. Ally's counterclaim, in contrast, derives from the (alleged) facts that Tilley failed to fulfill her payment
obligations to Ally. The nuclei of facts from which the respective claims arise are thus distinct, and, accordingly, this
Court lacks supplemental jurisdiction over Ally's counterclaim.”); Riazi v. Ally Financial, Inc., 2017 WL 4260847
(E.D. Mo. Sept. 26, 2017) (Hamilton, J.); Ginwright v. Exeter Fin. Corp., 2016 WL 5867443 (D. Md. Oct. 6, 2016)
(Chuang, J.); Ramsey v. Gen. Motors Fin. Co., Inc., 2015 WL 6396000 (M.D. Tenn. Oct. 22, 2015) (Campbell, J.);
                                                           2
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 3 of 12 PageID 450



    II.   Factual and Procedural History

          1.        In 2017, Plaintiff filed a Complaint and an Amended Complaint in this Court

   (Docs. 1 & 6).

          2.        The Defendant, SmartPay Leasing, LLC, made a demand that the Plaintiff

   bring her claim in arbitration, and Plaintiff agreed. The Court entered an Order to stay the

   case and refer it to Arbitration on June 12, 2017. (Doc. 14)

          3.        Following Defendant’s failure to pay the arbitration fee outline in the

   Arbitration Agreement (Doc.16-4) this Court entered an Order (Doc. 24) granting Plaintiff’s

   Motion to Lift the Stay (Doc. 16) on January 18, 2018.

          4.        Defendant filed a Notice of Appeal of this Court’s decision to lift the stay (Doc.

   25).

          5.        The Eleventh Circuit affirmed this Court’s decision (Doc. 39) and remanded

   the matter.

          6.        On June 21, 2019, Defendant filed their Answer and Affirmative Defenses to

   Plaintiff’s Amended Complaint and Counterclaim. (Doc. 42)

          7.        Defendant’s counterclaim alleges that Ms. Freeman breached a contract

   between the parties for failing to make regular payments pursuant to the Lease-Purchase

   Agreement. See Doc. 42, pp. 11-13, (“Defendant’s Counterclaim”).

          8.        Defendant’s Counterclaim is permissive in nature, and otherwise fails to retain

   any independent basis for this Court’s jurisdiction.

          9.        Defendant’s Counterclaim fails to invoke federal question (“original”)

   jurisdiction conferred upon this Court under 28 U.S.C. § 1331.



                                                   3
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 4 of 12 PageID 451



           10.     Defendant’s Counterclaim presumably intended to invoke supplemental

   jurisdiction under 28 U.S.C. § 1367.

           11.     However, Defendant’s Counterclaim arises under a largely different set of facts

   and requires different legal analysis than Plaintiff’s TCPA and FCCPA claims.

           12.     Defendant’s Counterclaim thereby only tangentially or superficially relates to

   Ms. Freeman’s TCPA claim and further is not part of the same case or controversy as

   Plaintiff’s TCPA claim.

           13.     Additionally, this Court may decline to exercise supplemental jurisdiction over

   Defendant’s Counterclaim where Defendant’s Counterclaim substantially predominates over

   Plaintiff’s original jurisdiction claims.

           14.     Accordingly, this Court lacks subject matter jurisdiction over Defendant’s

   Counterclaim, which must be dismissed from the instant action.

   III.    Memorandum of Law

           Defendant’s Counterclaim should be dismissed because this Court lacks subject matter

   jurisdiction over Defendant’s cause of action contained therein. Plaintiff’s Complaint alleges

   that Defendant violated the TCPA and the FCCPA by using an automatic telephone dialing

   system or an artificial or prerecorded voice to call Ms. Freeman’s cellular telephone after she

   expressly revoked consent for Defendant to place calls to her cellular telephone, and by

   communicating with Plaintiff with such frequency as can reasonably be expected to harass the

   debtor or her family. Under 28 U.S.C. § 1331, “[t]he district courts shall have original

   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

   States.” It is undisputed that the Court has federal question jurisdiction over Plaintiff’s TCPA

   cause of action and supplemental jurisdiction over Plaintiff’s FCCPA cause of action. See Mims


                                                 4
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 5 of 12 PageID 452



   v. Arrow Fin. Services, LLC, 565 U.S. 368, 387 (2012) (holding that the district courts have

   federal question jurisdiction over private TCPA claims).

          Here, Defendant’s Counterclaim includes two Florida state law breach of contract

   causes of action pursuant to an alleged breach of contract and unjust enrichment for failure to

   make payments pursuant to the Agreement. Defendant’s Counterclaim fails to assert that this

   Court has supplemental jurisdiction to adjudicate Defendant’s Counterclaim.

         1.   Motion to Dismiss Standard

       Federal Courts are “courts of limited jurisdiction” and “possess only that power

authorized by [the] Constitution and [federal] statute[s].” Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). Pursuant to Fed. R. Civ. P. 12(h)(3), “[i]f the court determines at

any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” (emphasis

added). A motion to dismiss under Fed. R. Civ. P. 12(b)(1) “may be treated as either a facial or

factual challenge.” When reviewing a challenge to the legal sufficiency of a claim – a facial

challenge – the Court must only consider the allegations of the complaint. On the other hand,

factual challenges may warrant a Court’s review of matters outside the pleadings. See Vernell,

2016 WL 931104, at *2 (citing McMaster v. United States, 177 F.3d 936, 940 (11th Cir. 1999)).

The Eleventh Circuit has ruled that “[i]n response to a factual attack, a court should dismiss the

complaint for lack of subject matter jurisdiction where the federal claim is clearly immaterial or

insubstantial.” Vernell, 2016 WL 931104, at *1.

       Whether a facial or a factual challenge, the Court must always dismiss a case at any time

once it determines that it lacks subject matter jurisdiction regardless of the status of the

proceedings, and facts outside the pleadings may be considered as a part of that determination.

See Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001).


                                                  5
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 6 of 12 PageID 453



          2.   The Court does not have Subject Matter Jurisdiction over
               Defendant’s Counterclaim.

       A federal district court may have original jurisdiction over a claim or controversy pursuant

to either 28 U.S.C. § 1331 or 28 U.S.C. § 1367. Pursuant to 28 U.S.C. § 1331, district courts

“have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” Speidel v. Am. Honda Fin. Corp., No. 2:14- cv-19-FTM-38CM, 2014 WL

820703, at *1 (M.D. Fla. Mar. 3, 2014). Pursuant to 28 U.S.C. § 1367(a), a district court may

have supplemental jurisdiction to hear certain claims to the “full extent allowed by the case or

controversy standard of Article III of the Constitution.” Scott v. A&Z Gen. Cleaning Servs., Inc.,

No. 6:11-cv-848-ORL-28, 2011 WL 3516075 at*1-2 (M.D. Fla. July 18, 2011) (internal citations

omitted). The constitutional “case or controversy” standard confers jurisdiction over all claims

that arise out of a common nucleus of operative facts with the federal claim. Parker v. Scrap

Metal Processors, Inc., 468 F.3d 733, 742-43 (11th Cir. 2006) (citing United Mine Workers of

America v. Gibbs, 383 U.S. 715, 725 (1966)).

       Notably, the Middle District has already dismissed a creditor defendant’s counterclaim in

a similar set of facts and procedural history. In Haire, 2018 WL 2763305, the consumer plaintiff

entered into a retail installment contract with the creditor defendant. The consumer plaintiff

allegedly defaulted on the tuition contract to the creditor defendant for failure to pay the tuition for

truck driving school. The defendant then began placing calls using an automatic telephone dialing

system to the consumer plaintiff’s cellular telephone in attempts to collect the alleged debt after

the consumer plaintiff demanded that defendant’s calls cease. The consumer plaintiff filed a

complaint against the defendant, alleging that the defendant violated the TCPA and FCCPA for

calls placed to the consumer plaintiff’s cellular telephone. In response, defendant filed its answer,

affirmative defenses, and counterclaim for state-law breach of contract against the consumer

                                                   6
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 7 of 12 PageID 454



plaintiff for plaintiff’s alleged default of the tuition contract. The consumer plaintiff moved the

Court to dismiss the defendant’s counterclaim for lack of subject-matter jurisdiction because the

defendant’s counterclaim would substantially predominate over the consumer plaintiff’s TCPA

claim. The Court granted the consumer plaintiff’s motion to dismiss, finding that the Court did not

have subject-matter jurisdiction under 28 U.S.C. § 1331 or supplemental jurisdiction under 28

U.S.C. § 1367 and holding that the Court “aligns itself with recent cases that have declined to

exercise supplemental jurisdiction where a counterclaim seeks the enforcement of the very debt

that was the subject of the alleged unlawful calls under the TCPA.” Haire, 2018 WL 2763305 at

*2.

       Here, Ms. Freeman entered into a Lease-Purchase Agreement with Defendant. Ms.

Freeman allegedly defaulted on an amount owed under the Agreement and owed Defendant a debt

thereunder. Defendant began placing calls using an automatic telephone dialing system to

Plaintiff’s cellular telephone in attempts to collect the alleged debt after Ms. Freeman demanded

that Defendant’s calls cease. In response, Defendant filed its Counterclaim for state-law breach

of contract and unjust enrichment for Ms. Freeman’s alleged default of the contract. Defendant’s

Counterclaim not only fails to cite to the Supplemental Jurisdiction Statute, but more importantly

fails to assert a “common nucleus of operative facts” with Plaintiff’s TCPA and FCCPA claims.

Instead, Defendant’s counterclaim will largely require different evidence than the TCPA claim.

Specifically, Plaintiff’s TCPA and FCCPA claims will require evidence such as Ms. Freeman’s

cellular telephone records, evidence of Defendant’s use of an ATDS in placing calls to Ms.

Freeman’s cellular telephone, and evidence of Plaintiff’s revocation of consent to be calls by

Defendant. Accordingly, the Court should dismiss Defendant’s Counterclaim for lack of subject-

matter jurisdiction.


                                                7
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 8 of 12 PageID 455



          3.   Defendant’s Counterclaim is Permissive and would Predominate over Ms.
               Freeman’s Complaint.

       Although this Court has original jurisdiction over Plaintiff’s TCPA claim under 28 U.S.C.

§ 1331, it cannot exercise supplemental jurisdiction over Defendant’s permissive state law claim.

Counterclaims are divided into either compulsory or permissive claims under Fed. R. Civ. P. 13.

Courts automatically have supplemental jurisdiction over compulsory counterclaims. Scott, 2011

WL 3516075, at *1-2. When a counterclaim is permissive, however, the counterclaim requires an

independent basis for jurisdiction – the permissive counterclaim requires either federal question

jurisdiction under 28 U.S.C. § 1331 (under which Defendant’s Counterclaim here fails because it

does not meet federal question jurisdiction, nor does it meet the “diversity” and “amount in

controversy” of $75,000.00 requirements thereunder) or proper supplemental jurisdiction under 28

U.S.C. § 1367.

       A counterclaim for breach of contract is a permissive counterclaim. Dayhoff v. Wells Fargo

Hom Morg., Inc., No. 6:13-cv-1132-ORL-37, 2014 WL 466151, at *2 (M.D. Fla. Feb. 5, 2014)

(holding that defendant’s foreclosure and breach of note counterclaim was a permissive

counterclaim at best); Hunt v. 21st Mort. Corp., No. 2:12-cv-381-RDP, 2012 WL 39032783, at *3

(N.D. Ala. Sept. 7, 2012) (holding that debt collection counterclaim was permissive, not

compulsory).

       Supplemental jurisdiction over a permissive counterclaim may be declined if “(1) the claim

raises a novel or complex issue of state law, (2) the claim substantially predominates over the claim

or claims over which the district court has original jurisdiction, (3) the district court has dismissed

all claims over which it has original jurisdiction, or (4) in exceptional circumstances, there are

other compelling reasons for declining jurisdiction. Thomas v. Commercial Recovery Sys., Inc.,

No. 807-cv-1104-T-23MAP, 2008 WL 906770, at *1 (M.D. Fla. Apr. 1, 2008). Here, Defendant’s

                                                  8
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 9 of 12 PageID 456



Counterclaim for breach of contract does not raise a new or complex issue of state law and Ms.

Freeman’s federal claim has not been dismissed.

       Accordingly, “[t]he applicable factors are the second and the fourth – whether the

counterclaim for breach of contract predominates over the TCPA claim and whether exceptional

circumstances exist.” Haire, 2018 WL 2763305, at *2. Courts in this district, and elsewhere, have

held that a permissive breach of contract counterclaim will predominate over a TCPA claim,

precluding supplemental jurisdiction. See, Haire, supra; see also Della Vecchia, 2018 WL 907045,

at *1 (stating that “[T]he more fact-intensive breach of contract counterclaim, which may involve

analysis of whether [the defendant] followed state law requirements…, is likely to substantially

predominate over the TCPA claim.”) citing Vernell; Vernell, 2016 WL 931104, at *3-4 (holding

that “[b]ecause the Counterclaim will most likely predominate over [p]laintiff’s TCPA claim, the

Court declines to take supplemental jurisdiction over Ally’s Counterclaim. Thus dismissal under

§ 1367(c)(2) is warranted.); Dayhoff, 2014 WL 466151, at *2 (citing Campos v. W. Dental Servs.,

Inc., 404 F.Supp.2d 1164, 1170-71 (N.D. Cal. 2005) (declining to exercise supplemental

jurisdiction over debt collection counterclaim)); Randall v. Nelson & Kennard, No. cv-09-387-

PHX-LOA, 2009 WL 2710141, AT *6 (D. Az. Aug. 26, 2009) (same); Moore v. Old Canal Fin.

Corp., No. cv05-205-S-EJL, 2006 WL 851114, at*4 (D. Idaho Mar. 29, 20016)(same).

       In addition to the fact that counterclaim will predominate over a TCPA claim, many courts

in this district and across the country have taken the opportunity to note, even if the court did have

supplement jurisdiction over creditor counterclaims in TCPA actions, “the most powerful and

convincing reason to decline supplemental jurisdiction in consumer protection cases lies in the

reasoning of the district court in Ammons:

     Federal consumer protection statutes seek to protect consumers from unscrupulous
     practices regardless of whether a valid debt actually exists....Permitting the collection

                                                  9
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 10 of 12 PageID 457



      of an underlying debt by way of a counterclaim in a plaintiff’s federal TCPA action
      creates the risk of a chilling effect on...bringing a TCPA action....[I]f the Court were
      to exercise supplemental jurisdiction over counterclaims for collection of the
      underlying debt involved in the TCPA claims, prospective plaintiffs would
      potentially be discouraged from bringing forth meritorious TCPA claims for fear of
      such counterclaims. ...[A]sserting supplemental jurisdiction over [the] state law
      counterclaim would undermine the remedial purpose of the TCPA and its goals of
      protecting consumers from unwanted automated calls to cell phones – even for debt
      collection purposes – that annoy and invade privacy.”

 Haire, 2018 WL 2763305, at *2; citing Ammons v. Ally Fin., Inc., 305 F. Supp. 3d 818, 824 (M.D.

 Tenn. 2018). See also, Riazi v. Ally Fin., Inc., No. 4:17CV1705JCH, 2017 WL 4260847, at *6

 (E.D. Mo. Sept. 26, 2017) (“the Court’s asserting supplemental jurisdiction over Ally’s breach of

 contract counterclaim would clearly undermine the remedial purpose of the TCPA and its goal of

 protecting consumers from unwanted automated telephone calls and of “curbing calls that are a

 nuisance and invasion of privacy.”)(internal citations omitted); Watkins v. Synchrony Bank, No.

 4:15-CV-00842, 2015 WL 5178134, at *5 (M.D. Pa. Sept. 4, 2015) (“[…] exercise of supplemental

 jurisdiction over Defendant's breach of contract counterclaim would likely frustrate the federal

 policy of deterring automated telephone calls embodied within the TCPA […], prospective

 plaintiffs would potentially be discouraged from bringing forth meritorious TCPA claims for fear

 of such counterclaims.”)

          4.   There is No Logical Relationship Between Ms. Freeman’s
               TCPA Claim and Defendant’s State Law Breach of Contract
               Counterclaim.

        No logical relationship exists between Defendant’s state law breach of contract

 counterclaim and Ms. Freeman’s TCPA claim where the claims do not rely on the same operative

 facts. Specifically, Defendant’s Counterclaim alleging breach of a state law contract between Ms.

 Freeman and Defendant (where the operative facts are whether a valid contract exists between

 the parties, and whether there was a material breach that resulted in the alleged damages) bears


                                                 10
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 11 of 12 PageID 458



 no logical relationship to whether or not Ms. Freeman can show that Defendant violated the

 TCPA (where the operative facts are whether non-emergency calls were made to Plaintiff using

 an automatic telephone dialing system, and whether those calls were without Plaintiff’s prior

 express consent).

        Defendant’s Counterclaim fails to meet the threshold of a logical relationship where

 separate trials on the respective claims would not involve substantial duplication of effort, in that

 the operative facts and evidence necessary to support Ms. Freeman’s TCPA claim is wholly

 distinct from the operative facts and evidence necessary to support Defendant’s state law breach

 of contract Counterclaim. Further, where the alleged contract would have been formed prior to

 the alleged TCPA violations, as opposed to resulting therefrom, Defendant’s Counterclaim does

 not arise out of the transaction or occurrence that is the subject matter of Ms. Freeman’s TCPA

 claim. Such a distinction is discussed in Vernell v. Ally Financial, Inc., et. al., No. 2:15-cv-674-

 FtM-38MRM, 2016 WL 931104, at *4 (M.D. Fla. Mar. 11, 2016), which similarly involved a

 TCPA claim and state law breach of contract counterclaim and wherein the Court dismissed the

 Counterclaim for lack of subject matter jurisdiction. Identical to the state law breach of contract

 Counterclaim in Vernell, Defendant’s state law breach of contract Counterclaim is permissive in

 nature and does not otherwise “arise out of a common nucleus of operative fact with a substantial

 federal claim.” Defendant’s Counterclaim is only tangentially related to Plaintiff’s TCPA claim

 such that Defendant’s Counterclaim does not form part of the same case or controversy; thus, this

 Court cannot exercise supplemental jurisdiction over Defendant’s Counterclaim, the same result

 reached in Haire.




                                                  11
Case 6:17-cv-00938-GAP-GJK Document 48 Filed 07/12/19 Page 12 of 12 PageID 459



    IV.     Conclusion

          The Court lacks subject-matter jurisdiction over Defendant’s Counterclaim because

 Defendant’s Counterclaim will most likely predominate over Ms. Freeman’s TCPA claim and

 involves largely different factual assertions and legal arguments than the TCPA claim, precluding

 the Court from exercising supplemental jurisdiction over Defendant’s Counterclaim pursuant to

 28 U.S.C. § 1367. Accordingly, Defendant’s Counterclaim should be dismissed.

          WHEREFORE, Plaintiff respectfully requests that this Court enter an order dismissing

 Defendant’s permissive Counterclaim for state law breach of contract and provide Plaintiff such

 other and further relief this Court deems just and equitable under the premise.


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 12, 2019, a true copy of the foregoing was filed with

 the Clerk of the Court and served on the parties of record using the CM/ECF system.



                                              Respectfully submitted,

                                              /s/Amanda J. Allen
                                              Amanda J. Allen, Esq.
                                              Florida Bar No. 0989258
                                              William “Billy” Peerce Howard, Esq.
                                              Florida Bar No. 0103330
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Amanda@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff




                                                 12
